Citation Nr: 0014471	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  96-00 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from May 1969 to May 
1971.  

This matter arises out of a March 1995 rating action in which 
the aforementioned regional office (RO) granted service 
connection for PTSD, and assigned a 10 percent disability 
evaluation.  The veteran perfected an appeal with respect to 
that disability rating, arguing that the compensation awarded 
was far below what it should have been.  In an April 1998 
decision, the Board of Veterans' Appeals (Board) denied the 
veteran's claim for an increased rating for PTSD, and also 
denied the appeal as to other issues not pertinent at this 
time.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals, (since March 1999, the U.S. 
Court of Appeals for Veterans Claims).  While the case was 
pending before the Court, the Secretary of Veterans Affairs, 
represented by the VA General Counsel, and the veteran, 
represented by his attorney, filed a joint motion, in August 
1999, asking the Court to vacate the Board's April 1998 
decision regarding the evaluation of the veteran's PTSD, and 
to remand the matter to the Board for additional development 
and readjudication.  The joint motion conceded that the other 
issues decided by the Board were not disputed and could be 
dismissed from the litigation.  The Court granted the 
parties' motion in an August 1999 order, and the case was 
returned to the Board for compliance with the directives that 
were stipulated in the joint motion.  The August 1999 order, 
by its terms, constituted the mandate of the Court.


REMAND

In its August 1999 order, the Court referred to the joint 
motion for remand which had been filed by the parties.  That 
motion had indicated that the Board's April 1998 decision was 
flawed primarily because the most recent examination report, 
upon which the veteran's disability rating was based, was 
inadequate.

Several reasons were provided for this conclusion.  First, 
the report did not contain a statement regarding the 
veteran's social and industrial inadaptability.  Second, the 
examiner had failed to include in his report a discussion of 
the degree of disability attributable to the veteran's sleep 
impairment, and in particular, whether the condition is 
chronic, and the extent to which it causes occupational and 
social impairment with occasional decrease in work 
efficiency.  Third, the examiner failed to include a 
discussion of the nature of the veteran's depression, and 
whether it causes occupational and social impairment with 
occasional decreases in work efficiency.  Given the Court's 
conclusion that the most recent psychiatric examination of 
the veteran was inadequate for rating purposes, it will be 
necessary to return the case to the RO so that deficiency may 
be corrected.  

In addition to the foregoing, in order to ensure a complete 
record of all relevant treatment, the veteran should be asked 
to identify those places at which he has received treatment 
for PTSD, since the case was last before the Board.  Upon the 
receipt of the veteran's reply to this request, an attempt to 
obtain copies of those records of treatment the veteran 
identifies should then be made.   

Under the circumstances described above, this case is 
remanded to the RO for the following:  

1.  The veteran should be asked to identify those 
places at which he has received treatment for PTSD 
since 1997.  After obtaining any appropriate 
authorization, the RO should then attempt to obtain 
and associate with the claims file, copies of the 
records that the veteran has identified, and in 
particular, those that may be located at the 
Asheville, North Carolina, VA Medical Center.  

2.  Next, the veteran should be afforded a thorough 
VA psychiatric examination in order to ascertain 
the current extent to which his service-connected 
PTSD is disabling.  Prior to performing this 
evaluation, the individual conducting the 
examination must review the veteran's claims 
folder, as required by the Joint Motion for Remand 
which was granted by the Court's August 1999 order.  
If appropriate, psychological testing should be 
conducted, and all clinical findings should be 
reported in detail.  The examination report should 
also provide detailed descriptions of all current 
psychiatric symptomatology, and include a 
discussion of the veteran's social and industrial 
inadaptability; a discussion of any disability due 
to sleep impairment, and in particular, whether the 
condition is chronic, and the extent to which it 
causes occupational and social impairment with 
occasional decrease in work efficiency; and a 
discussion of the nature of the veteran's 
depression and whether it causes occupational and 
social impairment with occasional decreases in work 
efficiency.  The examiner should also be requested 
to assign a numeric score on the Global Assessment 
of Functioning (GAF) scale, and to describe what 
the score means for the veteran in terms of his 
psychological, social, and occupational 
functioning.  A complete rationale for any opinion 
expressed must be provided.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

4.  Upon completion of the development of the 
record requested by the Board and any other 
development as may be deemed appropriate by the RO, 
the RO should again consider the veteran's claim.  
In doing so, the RO should bear in mind that the 
veteran's claim arose prior to the November 1996 
change in criteria used to evaluate PTSD, and 
therefore, consideration of the veteran's claim 
under both the old (pre-November 1996) and current 
criteria is in order.  If the action taken results 
in an increased rating for the veteran's 
disability, he should be asked whether this 
satisfies his appeal.  If he replies in the 
negative, or not at all, or it is determined that 
no increased rating is warranted, the veteran and 
his representative should be furnished a 
supplemental statement of the case concerning all 
evidence added to the record since the last 
supplemental statement of the case was issued.  
They should then be given an opportunity to 
respond, and the case returned to the Board for 
further appellate consideration, if otherwise in 
order.

Although no action by the veteran is necessary until he 
receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (1999).


